Pottle, J.
The ordinance of the City of Waycross, passed on July 27, 1900, prohibiting the keeping for illegal sale of intoxicating liquors within the corporate limits of the city, is valid, without reference to whether the act of the General Assembly, approved August 17, 1909 (Acts 1909, p. 1456), creating a new charter for the City of Waycross, is unconstitutional for any of the reasons alleged in the petition for certiorari. If that act is constitutional, the ordinance is valid, under the terms of the act. If the act is unconstitutional, the ordinance is still valid, under the charter in force prior to the act of 1909. It follows from this that it is unnecessary to certify to the Supreme Court the constitutional question sought to be raised in the petition for certiorari; and, this being the only question involved in the record, the court did not err in refusing to sanction the petition.

Judgment affirmed.